Citation Nr: 0831486	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-03 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by chest pain.

2.  Entitlement to service connection for obstructive sleep 
apnea.  

3.  Entitlement to service connection for bilateral 
patellofemoral syndrome of the knees.

4.  Entitlement to service connection for a bilateral foot 
disability manifested by joint pain.

5.  Entitlement to service connection for a bilateral elbow 
disability manifested by joint pain.

6.  Entitlement to service connection for a bilateral wrist 
disability manifested by joint pain.

7.  Entitlement to service connection for a chronic 
disability manifested by coughing and shortness of breath, to 
include as a result of asbestos exposure.

8.  Entitlement to an increased rating beyond 70 percent for 
major depressive disorder with psychosis, prior to May 9, 
2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from August 1981 to January 
1982 and from October 2001 to February 2003.  He also had 
service with the Mississippi Air Force National Guard.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a February 2005 rating decision of the  
Department of Veterans Affairs (VA) Regional Office (RO) in  
Jackson, Mississippi, which adjudicated the issues on appeal.    

With respect to his increased rating claim, a December 2007 
rating decision has recently assigned a 100 percent rating 
for major depressive disorder with psychosis.  But since the 
RO assigned the 100 percent rating effective only from May 9, 
2007, and the veteran has not withdrawn his appeal as to this 
matter with respect to the period prior to that date, the 
Board must adjudicate whether he is entitled to a disability 
rating higher than 70 percent prior to May 9, 2007. 

The veteran requested that he be scheduled for a hearing 
before a Veterans Law Judge.  The claims file indicates that 
he did not report for a video-conference hearing scheduled 
for April 2008, for which he had been properly notified.  
However, correspondence was received from the veteran prior 
to that date which contains a hand written note from the 
veteran requesting "another date in appx 90 days."  The Board 
therefore remanded the claim in June 2008 to schedule the 
veteran for Board hearing.  The veteran was then notified 
that his hearing had been scheduled for July 28, 2008, but he 
failed to appear with no explanation provided.  The Board 
will therefore proceed with adjudication of his claims.  

The issues of entitlement to service connection for bilateral 
patellofemoral syndrome of the knees, a bilateral foot 
disability, a bilateral elbow disability, a bilateral wrist 
disability, and sleep apnea are addressed in the REMAND 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A disorder manifested by chest pain is not shown. 

2.  A disorder manifested by coughing is not shown. 

3.  Prior to May 9, 20007, the veteran's major depressive 
disorder with psychosis was manifested by complaints of 
depression, anxiety, hallucinations, difficulty socializing 
with others, marriage problems, poor sleep, and GAF scores of 
between 40 and 65, but has not resulted in total occupational 
and social impairment.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic 
disorder manifested by chest pain have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.           § 
3.303 (2007).  

2.  The criteria for service connection for a chronic 
disorder manifested by coughing and shortness of breath, to 
include as a result of exposure to asbestos, have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  

3.  Prior to May 9, 2007, the criteria for an evaluation in 
excess of 70 percent for major depressive disorder with 
psychosis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp.  2007); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, Diagnostic Code 9434 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  
The notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in November 2004 and October 2005 which 
discussed service connection, and in February 2006 which 
discussed an increased initial evaluation.  These letters 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
He was also asked to submit evidence and/or information in 
his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a statement of 
the case issued in May 2006, the RO provided the veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  While a 
separate letter supplying this information was not sent on 
the issues currently on appeal, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against these claims.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Therefore, adequate notice was provided 
to the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran's initial rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection for major depression.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran.  In 
addition, since the Board has determined the there is no 
medical evidence of a current disability to account for the 
veteran's complaints of chest pain and coughing, a remand for 
a medical nexus opinion is not necessary to decide this 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
veteran was also afforded a recent VA psychiatric examination 
to determine the severity of his major depressive disorder 
with psychosis, which appears adequate for rating purposes.  
See 38 U.S.C.A.         § 5103A; 38 C.F.R. §§ 3.159(c)(4), 
4.2. See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further action is needed 
to meet the requirements of the VCAA or the Court.

II.  Service Connection for a 
Disability Manifested by Coughing 
and Chest Pain

The veteran claims that he developed a disability manifested 
by coughing and related chest pain as a result of having been 
exposed to asbestos in service.  He states that he was 
directly exposed to asbestos at Keyfield, Meridian, Building 
#3301, security supplies which was condemned due to asbestos.  
(See, March 2005 notice of disagreement).  For the reasons 
set forth below, however, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

There is no statute specifically dealing with service 
connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims. VAOPGCPREC 4-2000 (April 13, 
2000).  

As will be discussed in greater detail below, however, since 
there is no medical evidence of a current disability 
manifested by coughing and/or chest pain, further discussion 
of VA's Adjudication Procedure Manual with respect to the 
veteran's asbestos claim is not necessary.  

In this case, the veteran's service medical records make no 
reference to a chronic disability manifested by coughing 
and/or chest pain.  Records for his first period of service 
are unremarkable with respect to coughing and chest pain.  A 
periodic National Guard examination in February 1989 shows 
that the veteran reported a history of chronic cough, but no 
diagnosis was provided.  

A private record dated in October 1999 shows treatment for 
cough, congestion, and sinus pressure.  He was again treated 
for chest pain in February 2000, at which time X-rays showed 
improvement in the left lower lobe pneumonia.  In March 2000, 
80 to 90 percent resolution of pneumonia was reported.  Chest 
X-rays performed in July 2000 found no active pathology.  

At a National Guard examination in September 2002, the 
veteran reported a history of chest pain and shortness of 
breath.  However, no pertinent findings were noted.  An 
October 2003 clinic note lists a two year history of 
intermittent atypical chest pain.  The initial impression was 
recurrent atypical chest pain, but the final impression was 
clinically and electro-cardiographically negative, with a 
scintigraphically normal perfusion study.  

Thus, in the absence of a chronic disability manifested by 
coughing and chest pain, the service medical records, as well 
as private records between his two periods of service, 
provide highly probative evidence against his claims.  Struck 
v. Brown, 9 Vet. App. 145 (1996).

But more importantly none of the medical evidence developed 
after service shows a current disability manifested by 
coughing and/or chest pain.  Private medical records show 
treatment for episodic chest pain in November 2003 and 
November 2004.  The impression was recurrent atypical chest 
pain.  The Board also reviewed SSA records dated from 1999 to 
2004, VA examination reports, and VA outpatient treatment 
records dated from 2004 to 2007, none of which attributes the 
veteran's complaints of a chronic cough and chest pain to a 
known clinical diagnosis.  

In sum, the veteran's complaints of a cough and chest pain 
have not been attributed to a clinical diagnosis.  It is 
important for the veteran to understand that the diagnostic 
impression of "recurrent atypical chest pain" is not a 
clinical diagnosis, and that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  Thus, in absence of 
competent medical evidence showing a known clinical diagnosis 
to account for the veteran's symptoms of coughing and chest 
pain, his claims must be denied.   See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

In addition to the medical evidence, the Board has considered 
the veteran's lay statements in support of his claims.  
Although he is competent to report his symptoms (e.g., 
coughing and chest pain) that he has experiences since 
service, he is not competent to attribute his symptoms to a 
clinical diagnosis, which requires medical expertise. See 38 
C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a disability 
manifested by coughing and/or chest pain. And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.

III.  Increased Initial Rating for Major 
Depressive Disorder with Psychosis Prior 
to May 9, 2007

In February 2005, the RO granted service connection for major 
depressive disorder and assigned an initial 70 percent 
rating, effective from September 29, 2004.  In December 2007, 
the RO granted a 100 percent rating for this disorder, 
effective from May 9, 2007.  Since the RO granted the 100 
percent rating from May 9, 2007, the Board must determine 
whether this disorder warrants a 100 percent rating prior to 
that date.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38  
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
In cases where the original rating assigned is appealed, as 
is the case here, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The RO has evaluated the veteran's major depressive disorder 
under 38 C.F.R.        § 4.130, Diagnostic Code (DC) 9434.  
Under these criteria, a 70 percent rating is warranted where 
there is occupational  and social impairment, with 
deficiencies in most areas, such  as work, school, family 
relations, judgment, thinking or  mood, due to such symptoms 
as: Suicidal ideations;  obsessional rituals that interfere 
with routine activities;  speech intermittently illogical, 
obscure, or irrelevant; near  continuous panic or depression 
affecting the ability to  function independently, 
appropriately and effectively;  impaired impulse control 
(such as unprovoked irritability  with periods of violence); 
spatial disorientation; neglect of  personal appearance and 
hygiene; difficulty in adapting to  stressful circumstances 
(including work or a work-like  setting); inability to 
establish and maintain effective  relationships.  

A 100 percent rating is warranted where there is total  
occupational and social impairment, due to such symptoms as:  
Gross impairment in thought processes or communication;  
persistent delusions or hallucinations; gross inappropriate  
behavior; persistent danger of hurting oneself or others;  
intermittent inability to perform activities of daily living  
(including maintenance of minimal personal hygiene);  
disorientation to time or place; memory loss for names of  
close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF score between 41 and 50 
suggests serious symptoms or any serious impairment in 
social, occupational or school functioning.  GAF scores 
between 51 and 60 are reflective of moderate symptoms (e.g., 
flat effect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupation, or 
school functioning, e.g., few friends, conflicts with peers 
or coworkers).  A score from 61 to70 represents mild symptoms 
(e.g., depressed mood and mild insomnia).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").  

Prior to May 9, 2007, the relevant medical evidence consisted 
of a VA examination report dated in January 2004, VA 
outpatient treatment records, private medical records, and a 
decision from the Social Security Administration (SSA), none 
of which show total occupational and social impairment due to 
the veteran's service-connected depressive disorder with 
psychosis for the period prior to May 9, 2007. 

Private medical records from Dr. H. show treatment beginning 
in July 2002 and continuing until 2005.  In July 2002, the 
veteran complained of being depressed.  In September 2004, 
the veteran was noted to be less depressed and that his 
medication had been effective.  The assessment was that the 
veteran was stable.  Thereafter, the veteran had complaints 
of depression with monitoring and adjustments made to his 
medication.  In June 2005 he was noted to be more stable. 

Private records from Dr. S. are of record and dated in 2003 
and 2005.  In July 2003, the veteran was noted to be improved 
considerably on medication.  In May 2004, the veteran was 
reported to have resigned from the National Guard and to 
experience anxiety and depression.  In June 2004, he was 
noted to have occupational problems and his GAF was 55.  
Therapy sessions continued with various complaints of 
depression and anxiety. 

The veteran was examined by VA in January 2005.  The claims 
file was reviewed.  The veteran complained of depression and 
hearing voices and seeing things.  The veteran was working 
one day a week as security personnel in a hospital.  He 
reported having sleep problems and poor concentration.  He 
stated he was socially isolated and did not like crowds.  He 
stated that he had entertained the idea of killing himself 
but denied any homicidal ideation.  He complained of auditory 
and visual hallucinations.  He indicated that he had missed 
work due to mental stress and depression.  On examination it 
was reported that he was slightly disheveled.  He appeared 
tense and anxious and had a restrictive affect and a 
depressed mood.  The diagnosis was major depressive disorder 
with psychosis.  His GAF was 40.  

VA outpatient treatment records show that in July 2005 the 
veteran underwent his initial psychiatry consultation.  The 
veteran reported having past thoughts of suicide with two 
attempts in the past, the most recent of which occurred three 
months prior when he played with a gun.  He reported visual 
and auditory hallucinations.  He reported an obsession of 
taking several baths which are unneeded.  It was noted that 
he was married for 17 years.  On examination it was noted 
that he was cooperative, had good eye contact, and was 
appropriately dressed and groomed.  His affect was noted to 
be appropriate to the speech content and stated mood.  There 
were no looseness of associations, ideas of reference, flight 
of ideas, and his thought processes were goal directed and 
coherent.  There were no delusions.  Insight and judgment 
were poor.  The finding was 70 percent major depressive 
disorder, persistent depression with prescription.  The GAF 
was 49.  

In January 2006, VA records show that the veteran was 
oriented times three, had a depressed and sad mood, and 
displayed cooperative behavior.  The veteran denied suicidal 
or homicidal ideation as well as auditory and visual 
hallucinations.  It was noted that he expressed thoughts 
without evidence of looseness of associations of ideas of 
reference or flight of ideas.  His memory was intact with 
fair concentration.  Judgment and insight were adequate.  The 
impression was depression.  Similar findings were noted in 
March 2006.  Also during March 2006 the veteran reported 
feeling the best that he had felt in three years.  In April 
2006, the veteran requested medication for insomnia and panic 
attacks, and complained of nightmares and poor sleep.  An 
outpatient report in April 2006 by a student resident notes 
the veteran's complaints of stress, depression, suicidal 
thoughts, as well as auditory and visual hallucinations.  But 
the veteran was oriented times three, and his judgment and 
insight were fair.  The impression was major depressive 
disorder recurrent, moderate, r/o PTSD.  The GAF was 50.  In 
May 2006, the veteran reported feeling better, and the 
impression was major depressive disorder recurrent, moderate, 
r/o PTSD.  The GAF of 50 was continued.  

In May 2006, the RO received a statement from the veteran's 
wife.  She described the changes that she had observed in the 
veteran during their eighteen years of marriage.  She 
reported that the veteran has difficulty handling changes and 
that he displays anger.  She said that the veteran has become 
reclusive, avoids crowds, and rarely goes out.  She reported 
that this has affected the marriage.  

The veteran was hospitalized at a VA facility in June 2006.  
It was noted on admission that he was paranoid and 
delusional.  The impression was major depressive disorder, 
recurrent, severe with psychotic features; PTSD.  The GAF was 
20.  The following day he was noted to be in good spirits and 
denied suicidal or homicidal ideation.  At discharge two days 
after admission, his major depression was noted to be 
improved and his GAF was 50.  

VA outpatient treatment continued in 2006 for complaints of 
depression and sleep problems with GAF scores of 50, 45, and 
42, and 65 from September to February 2007 with the exception 
of one GAF of 45 in January 2007.  From February to April 
2007, his GAF scores remained in the 50's.  

After carefully considering the foregoing, the Board finds no 
basis to grant a disability rating higher than 70 percent for 
the veteran's depressive disorder with psychosis for the 
entire period prior to May 9, 2007.  The veteran's GAF scores 
have been documented between 40 and 65, which show moderate 
to serious impairment, but are not per se evidence of total 
occupational and social impairment.  The Board also notes 
that the veteran received a GAF score of 20 upon admission to 
a VA hospital in June 2006.  However, when he was discharged 
two days later his score was 50, and thereafter his scores 
remained within the 40 to 65 range.  Thus the 20 GAF is an 
isolated reading which quickly improved.  As such, this 
finding alone is not a sufficient basis for a 100 percent 
rating.

In addition, while the veteran has reported having 
hallucinations, depression, and sleep problems, there is no 
evidence of gross impairment in thought processes or 
communication, persistent delusions, an inability to perform 
activities of daily living (including maintenance of minimal 
personal  hygiene), disorientation to time or place, or 
memory loss for  names of close relatives, own occupation, or 
own name which would support a rating beyond 70 percent for 
this time period.  In this case, the veteran primarily 
complaints involved feeling depressed and anxious.  While he 
is not employed and stated that his mental problems caused 
his work difficulties, he has also stated that his knee 
problems prevented him from working or functioning normally.  
(See VA orthopedic examination in February 2005).   

VA reports prior to May 9, 2007, show that the veteran is 
generally well oriented, and that his thought content and 
processes are within normal limits.  There is no evidence of 
delusions gross memory loss or impairment.  Speech was 
essentially normal.  In summary, the evidence does not show 
that he has psychiatric symptoms that are shown to be so 
severe as to warrant a total disability rating.   

The Board is aware that the veteran has been awarded SSA 
benefits for his psychiatric disorder.  However, SSA 
decisions regarding unemployability, while relevant, are not 
controlling with respect to VA determinations.  See Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  Adjudication of VA and Social 
Security claims is based on different laws and regulations.  
Based on the foregoing evidence, the Board finds that the 
veteran does not have total occupational and social 
impairment due to his major depression, and the Board has 
determined that the preponderance of the evidence is against 
the claim that the veteran is totally impaired due to 
psychiatric symptoms for the time period in question.  The 
Board therefore finds that overall the veteran's disability 
is not manifested by symptomatology that approximates, or 
more nearly approximates, the criteria for a 100 percent 
rating under DC 9434 for the entire period prior to May 9, 
2007.  See 38 C.F.R. § 4.7.


ORDER

Service connection for a disability manifested by chest pain 
is denied. 

Service connection for a disability manifested by a cough is 
denied.  

A higher initial rating beyond 70 percent for major 
depressive disorder with psychosis prior to May 9, 2007, is 
denied.  



REMAND

The Board finds that a remand is required before it can 
adjudicate the claims for service connection for bilateral 
patellofemoral syndrome of the knees, a bilateral foot 
disability, a bilateral elbow disability, a bilateral wrist 
disability, and sleep apnea.

With respect to sleep apnea, private records show that in 
December 2000 the veteran was noted to have insomnia due to 
anxiety/depression.  Insomnia was again diagnosed in January 
2001.  Service treatment records show that the veteran 
complained of not sleeping well in March 2002.  In June 2002 
he complained of not sleeping, and in July 2002 insomnia was 
noted when the veteran complained of depression.  Insomnia 
was also diagnosed in December 2002.  On National Guard 
examination in September 2002, the veteran reported a history 
of trouble sleeping.  In March 2002, he reported that he was 
not sleeping well.  

The veteran was eventually diagnosed with obstructive sleep 
apnea after undergoing a sleep study in February 2004.  
Obstructive sleep apnea was also found after a CPAP titration 
study in March 2004.  In June 2004, he was noted to be 
depressed and anxious with insomnia.  

In light of the fact that the veteran has been recently 
diagnosed with sleep apnea, that he reported trouble sleeping 
while on active duty, and that there is insufficient 
competent medical evidence on file for VA to make a decision 
on the claim, the Board finds that the veteran should be 
provided a VA examination to determine whether his sleep 
apnea is related to service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

With respect to his multiple joint pain involving his feet, 
knees, wrists, and elbows, a VA examination is also needed 
prior to adjudication by the Board.  In this regard, a 
National Guard examination in September 2002 shows a history 
of joint pain, and swollen knee joints were noted.  The 
service treatment records show that the veteran was treated 
in July 2002 for bilateral patellofemoral syndrome.  X-rays 
were normal. 

On VA examination in January 2005, the veteran complained of 
bilateral knee pain.  After examining the veteran and 
reviewing X-rays, the clinician reported that he was unable 
to find any objective signs of organic disease which would 
explain the veteran's symptoms.  On VA examination in 
February 2005, the examiner found arthralgia of the knees and 
generalized anthralgia.  

VA outpatient records show continuing complaints of joint 
pain, with findings of arthritis (see record of February 
2005), arthralgias (see record of June 2005), polyathritis 
(see record of July 2005), degenerative joint disease (see 
record of July 2005), and psoratic arthritis (see record of 
January 2008).  

The veteran claims that his disabilities involving multiple 
joint pain are related to anthrax vaccines he received in 
service.  Indeed the record shows that the veteran did 
receive an anthrax vaccine in October 1999, and again on two 
occasions in November 1999 during his service in the 
Mississippi Air Force National Guard.  If evidence 
establishes that an individual suffers from a disabling 
condition as a result of administration of an anthrax 
vaccination during either active duty or inactive duty 
training, the individual may be considered disabled by an 
"injury" incurred during such training as the term is used in 
38 U.S.C. § 101 (24), which defines "active military, naval, 
or air service" to include any period of inactive duty 
training during which the individual was disabled or died 
from an injury incurred or aggravated in line of duty.  
Consequently, such an individual may be found to have 
incurred a disability in active military, naval, or air 
service for purposes of disability compensation under 38 
U.S.C. § 1110 or 1131. VAOPGPREC 4-2002.  

Since the veteran has a possible diagnosis to account of some 
of his complaints of joint pain, and since he was treated for 
multiple joint pain in service and while on inactive duty 
training, the Board finds that the veteran should be provided 
a VA examination to determine whether any of his joint pain 
can be attributed to a clinical diagnosis, and if so, whether 
it is related to service.  See McLendon, 20 Vet. App. at 81-
82 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to evaluate his sleep apnea.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  The 
examiner should offer an opinion with 
complete rationale as to the etiology of 
the disorder to include  whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any 
currently diagnosed sleep disorder is 
related to service.  

2.  Schedule the veteran for a VA 
examination to evaluate his complaints of 
joint pain involving the feet, knees, 
elbows, and wrists.  The claims file and 
a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner should offer an opinion with 
complete rationale as to the etiology of 
any joint disorder found, to include 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any currently diagnosed joint 
disorder is related to service, to 
include the administration of the anthrax 
vaccine.  

3.  Following completion of the above, 
the claims remaining on appeal should be 
readjudicated.  If any benefit sought is 
not granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Douglas E. Massey
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


